59290: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59290


Short Caption:WINGCO VS. GOV'T EMPLOYEES INSURANCE CO.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A638098Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:10/07/2011 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/25/2013How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDahlia WingcoRobert Cottle
							(Cottle Law Firm)
						Ines Olevic-Saleh
							(Jesse M. Sbaih & Associates, Ltd.)
						Jesse M. Sbaih
							(Jesse M. Sbaih & Associates, Ltd.)
						


AppellantMargaret WerningRobert Cottle
							(Cottle Law Firm)
						Ines Olevic-Saleh
							(Jesse M. Sbaih & Associates, Ltd.)
						Jesse M. Sbaih
							(Jesse M. Sbaih & Associates, Ltd.)
						


RespondentGeico Casualty CompanyKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Brian R Reeve
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentGeico General Insurance CompanyKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Brian R Reeve
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentGeico Indemnity CompanyKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Brian R Reeve
							(Snell & Wilmer, LLP/Las Vegas)
						


RespondentGovernment Employees Insurance CompanyKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Richard C. Gordon
							(Snell & Wilmer, LLP/Las Vegas)
						Brian R Reeve
							(Snell & Wilmer, LLP/Las Vegas)
						



14-09687: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/28/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


09/28/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-29546




09/28/2011Notice/OutgoingIssued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-29548




10/04/2011Filing FeeFiling Fee Paid. $250.00 from Jesse Sbaih & Associates, Ltd.  Check no. 2444.


10/07/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Salvatore C. Gugino.11-30723




10/18/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-32233




11/17/2011Settlement NoticeIssued Notice: ECAR. Issued Notice to Settlement Judge Salvatore C. Gugino to file Early Case Assessment Report.11-35476




11/28/2011Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.11-36398




12/08/2011Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.11-37629




01/31/2012Transcript RequestFiled Certficate that No Transcript is Being Requested.12-03291




02/07/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/12/11   To Court Reporter: Jessica Kirkpatrick.12-04140




03/09/2012AppendixFiled Joint Appendix - Volume I.12-07671




03/09/2012AppendixFiled Joint Appendix - Volume II.12-07672




03/09/2012AppendixFiled Joint Appendix - Volume III.12-07673




03/09/2012BriefFiled Opening Brief -Appellants' Opening Brief.12-07748




04/06/2012MotionFiled Stipulation to Extend Deadline for Answering and Reply Briefs.12-10971




04/16/2012BriefReceived Respondent's Answering Brief (via E-Flex). (FILED PER ORDER 4/18/12)


04/18/2012Order/ProceduralFiled Order Approving Stipulation for Extension of Time. We direct the clerk of this court to file the answering brief, provisionally received in this court on April 16, 2012. Appellants: Reply Brief due: May 14, 2012.12-12407




04/18/2012BriefFiled Answering Brief.12-12409




05/15/2012BriefFiled Appellants' Reply Brief.12-15414




05/15/2012Case Status UpdateBriefing Completed/To Screening.


01/25/2013Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.13-02650




01/25/2013Case Status UpdateSubmitted for Decision.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 20. EN BANC14-09687




04/21/2014RemittiturIssued Remittitur.14-12784




04/21/2014Case Status UpdateRemittitur Issued/Case Closed.


05/02/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 25, 2014.14-12784




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)